Citation Nr: 1206343	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  09-19 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased initial compensable rating for the service-connected asthma.

2.  Entitlement to eligibility for a nonservice-connected pension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from July 16, 1974, to September 24, 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions by the RO.  The Veteran testified at videoconference hearing from the RO with the undersigned Veterans Law Judge in November 2011.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

As to the claim for increase, the Veteran testified that there were records referable to VA treatment in Miami that had not been associated with the claims file.  In addition, the Board finds that there may other records from VA in Bay Pines that have not been associated with the Veteran's claims file, as he reported having treatment there for his asthma, including a medication change, in the past year.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

As such, the Board finds that copies of all outstanding VA treatment records concerning the service-connected asthma should be obtained for review.    

In addition, the Veteran testified in November 2011 that he felt his disability had increased in severity since his last VA examination, particularly since his medication had been recently changed.  

As such, the Board finds that the Veteran should be scheduled for another VA examination to assess the current severity of his service-connected asthma.

As to the claim for nonservice connected pension, the Veteran's claim was initially denied because he was found to not have the requisite period of service, specifically that he had less than 90 days of active service.  

However, 38 C.F.R. § 3.3 provides that a Veteran is eligible for a pension if he was discharged from service for a disability adjudged service connected, or at the time of discharge had a service connected disability which would have justified a discharge for disability and is permanently and totally disabled from nonservice connected disability.  

As the Veteran has now been adjudged to be service connected for asthma, the Veteran should be afforded a VA examination in order to determine whether he is currently permanently and totally disabled for nonservice-connected pension purposes.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action to obtain copies of all outstanding records from VA in Miami and Bay Pines, Florida referable to treatment of the Veteran since 2008 and associate them with the Veteran's claims folder.  

The Veteran should be notified that he may provide medical evidence or treatment records in support of his claims.  

2.  After any available records are associated with the claims file, the RO should schedule the Veteran for a VA examination to determine the current severity of the service-connected asthma.  All indicated testing, to include pulmonary function testing, should be performed.  The claims folder should be made available for review by the examiner.  The examiner should provide detailed findings to include whether the service-connected asthma requires daily or intermittent inhalational or oral bronchodilator therapy or daily or intermittent use of systemic corticosteroids in order to facilitate rating of the condition in terms of the established criteria.  A complete rationale should be provided for any opinion offered.

3.  Then, the RO should schedule the Veteran for a VA examination, in order to ascertain his entitlement to VA nonservice-connected pension benefits.  The examiner should identify and assess each nonservice-connected disability in terms of its impact on the Veteran's ability to work.  A complete rationale should be provided for all opinions offered.

4.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




